Citation Nr: 0810645	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-01 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from January 1973 
to February 1975.  

Initially, by a rating action dated in January 2000, the 
Department of Veterans Affairs Regional Office (RO) in 
Seattle, Washington denied service connection for 
post-traumatic stress disorder (PTSD).  In as much as the 
claim was denied on the basis that it was not well grounded, 
the claim was subject to re-adjudication under the Veterans 
Claims Assistance Act of 2000 (VCAA), either upon request by 
the claimant or on motion by the VA Secretary filed not later 
than two years after November 9, 2000.  See VCAA § 7(b), 
reprinted in 38 U.S.C.A. § 5107 (West Supp. 2001) (Historical 
and Statutory Notes, Effective and Applicability Provisions).  

The current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from June 2002 and April 2003 
rating actions in which the RO considered the veteran's claim 
for service connection for PTSD under the provisions of the 
VCAA.  In both instances, the RO determined that service 
connection for PTSD was not warranted.  Following receipt of 
notice of those decisions, the veteran perfected a timely 
appeal with respect to the denial of his PTSD claim.  


FINDINGS OF FACT

1.  The veteran has received diagnoses of PTSD.  

2.  The veteran did not engage in combat.  

3.  The veteran's claimed in-service stressors [which include 
discovering the dead body of a fellow serviceman who he (the 
veteran) had previously witnessed sniffing aerosol as well as 
being threatened with a "blanket party," forced to work 
with double pneumonia and impacted intestines without medical 
care, and chased and fired upon during night surveillance and 
POW drills] are not corroborated by supporting evidence.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

As initially discussed in the Introduction portion of this 
decision, the VCAA eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Since the enactment of the law, the VCAA has 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, & 5126.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, December 2002 and March 2005 letters 
provided the veteran with the criteria for his service 
connection claim.  These documents also notified the veteran 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to his claim but that he must 
provide enough information so that the agency could request 
the relevant records.  In addition, the letters informed the 
veteran of his opportunity to submit "additional information 
and evidence" and "any evidence in . . . [his] possession 
that pertains to . . . [his] claim."  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In addition, a March 2006 letter informed the veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, 
however, as will be discussed below, the Board finds that the 
evidence of record does not support a grant of service 
connection for PTSD.  In light of this denial, no rating or 
effective date will be assigned.  Thus, the Board finds that 
there can be no possibility of any prejudice to the veteran 
in proceeding with the issuance of a final decision of the 
service connection claim adjudicated in this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO provided the veteran with adequate VCAA 
notification letters in December 2002, March 2005, and March 
2006.  Clearly, none of these letters were issued to the 
veteran prior to the initial denial of his PTSD claim in June 
2002, and only the December 2002 letter was issued to the 
veteran prior to the April 2003 denial the issue on appeal.  
In any event, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, in October 2006 
and March 2007, the service connection claim was 
readjudicated, and supplemental statements of the case 
(SSOCs) were issued.  Consequently, the Board finds that 
nothing about the evidence or any response to the RO's 
notification suggests that the service connection issue 
adjudicated in this decision must be re-adjudicated ab initio 
to satisfy the requirements of the VCAA.  

The Board also finds that the duty to assist provisions of 
the VCAA have been met with respect to the current appeal.  
All relevant treatment records adequately identified by the 
veteran, have been obtained and associated with his claims 
folder.  

The Board acknowledges that the veteran has not been accorded 
a pertinent VA examination.  As will be discussed in the 
following decision, however, outpatient medical records 
provide a diagnosis of PTSD.  However, the veteran's 
purported in-service stressors are not of sufficient detail 
to support verification.  As such, consideration of the third 
requirement for a grant of service connection for PTSD 
(concerning the existence of medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor)-e.g., by a medical examination, is not necessary.  
See 38 U.S.C.A. § 5103A(a)(2); Charles v. Principi, 16 Vet. 
App. 370 (2002); & McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (which stipulate that VA's duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

In the December 2003 substantive appeal as well as two April 
2006 statements, the veteran asked to present testimony at a 
personal hearing before a Veterans Law Judge at the RO.  He 
was scheduled to present testimony at a May 2007 personal 
hearing but asked for a postponement because he had "to 
leave the state due to a family emergency."  He assured VA 
that he would attend the next scheduled hearing.  Although 
the hearing was rescheduled for July 2007, the veteran again 
asked for a postponement.  In so doing, he explained that he 
was out of town and did not receive the notice of the newly 
scheduled hearing until one week prior to the event.  The 
hearing was rescheduled for October 2007.  Approximately one 
week prior to the rescheduled hearing, the veteran explained 
that he would be unable to attend the hearing because he was 
out-of-town helping his disabled mother.  He did not ask for 
a postponement of the hearing.  In fact, in a separate 
document submitted at the same time, the veteran's 
representative referred to "cancellation of [the] hearing."  
In addition, although a notation in the file indicates that 
the veteran would submit a motion for good cause to 
reschedule the hearing, he has not done so.  Consequently, 
the Board concludes that the veteran has effectively 
withdrawn his request for a personal hearing.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection claim adjudicated 
in this decision.  Under the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See, Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  Consequently, the 
Board will proceed to adjudicate the following service 
connection issue on appeal, based upon the evidence currently 
of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2007).  

Post-service medical records reflect treatment for possible 
bipolar affective disorder, depression with agitated 
features, and depression with mild psychotic features and 
anxiety in February 1999; a bipolar affective disorder, 
type 2, in March 1999; and PTSD in April 1999.  Subsequent 
medical records dated through February 2007 reflect continued 
psychiatric treatment and evaluation, with diagnoses 
including depressive disorder, a bipolar affective disorder, 
an anxiety disorder not other specified, PTSD, and an 
intermittent explosive disorder.  Despite the diagnoses of 
PTSD, however, all of the criteria of 38 C.F.R. § 3.304(f) 
have not been met.  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See, 38 U.S.C.A. § 1154(b) (West 2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and that the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id.  

In the present case, service personnel records do not 
indicate that the veteran engaged in combat or that he was 
awarded any decoration, medal, or badge indicative of 
involvement in combat.  According to his DD Form 214, Report 
Of Separation From Active Duty (DD 214), he had no foreign 
and/or sea service.  His primary military occupational 
specialty was that of a field artillery crewman and his 
secondary military occupational specialty was that of a food 
service specialist (e.g., kitchen supervisor).  As such, his 
statements alone are not sufficient to establish the 
occurrence of the claimed stressor(s), and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  Thus, 
the primary issue in the present case is whether the 
veteran's reported in-service stressors can be corroborated.  
This matter is an adjudicatory question involving both 
consideration of the facts as presented as well as the 
credibility of the evidence contained in the instant record.  

Throughout the current appeal, the veteran has maintained 
that, during service, he was threatened with a "blanket 
party," forced to work with double pneumonia and impacted 
intestines without medical care, and chased and fired upon 
during night surveillance and POW drills.  In addition, he 
reported discovering the dead body of a fellow serviceman who 
he (the veteran) had previously witnessed sniffing aerosol.  

Significantly, available service records do not provide any 
evidence supportive of the occurrence of the purported 
in-service stressors.  Specifically, no performance problems 
(or deficiencies), which may be indicative of the veteran's 
experience of stressful events, were noted.  In January 1975, 
the veteran denied ever having experienced frequent trouble 
sleeping, depression or excessive worry, or nervous trouble.  
A psychiatric evaluation conducted at the separation 
examination in the following month was normal.  

In January 2002, the RO asked the veteran to provide a 
detailed description of his purported in-service stressors.  
Such detailed description was to include the identity of his 
"unit of assignment, [the] location of [the] event/incident, 
and at least the names of the others involved, killed or 
wounded."  Upon receipt of a vague discussion of the 
veteran's stressors, the RO, in March 2005, again asked him 
to provide more detailed information concerning his purported 
in-service stressors.  Approximately one-and-a-half months 
later in April 2005, the RO reiterated the need for specific 
information (including the probable month and year) of each 
purported incident.  Upon the veteran's failure to respond, 
the RO, in December 2005, concluded that his description of 
his purported in-service stressors was insufficient for 
submission to the appropriate verification agency.  

A review of the claims folder indicates that at no time 
during the current appeal has the veteran provided the 
requested specificity of his purported in-service stressors.  
The Board, therefore, agrees that the description of the 
veteran's purported in-service stressors, as currently 
contained in the claims folder, is insufficient for 
submission to the appropriate verification agency.  

Significantly, as available evidence of record (including the 
service medical and personnel records) does not support any 
of the veteran's purported in-service stressors and as he has 
failed to provide specific information of his purported 
in-service stressors such that they could be verified, the 
Board finds that his claimed in-service stressors have not 
been corroborated.  In such circumstances, consideration of 
the third requirement for a grant of service connection for 
PTSD (concerning the existence of medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor) is not necessary.  38 C.F.R. § 3.304(f) (2007).  
See also, Reonal v. Brown, 5 Vet. App. 458 (1993) (in which 
the Court stipulated that a medical opinion based on an 
inaccurate factual premise is not probative).  The 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, and the reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


